******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    ROBERT SCHNEIDER v. LYNN SCHNEIDER
                (AC 36423)
                Gruendel, Prescott and Bishop, Js.
       Argued March 5—officially released November 3, 2015

  (Appeal from Superior Court, judicial district of
        Stamford-Norwalk, S. Richards, J.)
  Norman A. Roberts, II, with whom, on the brief, was
Tara C. Dugo, for the appellant (plaintiff).
  George J. Markley, for the appellee (defendant).
                          Opinion

   GRUENDEL, J. The plaintiff, Robert Schneider,
appeals from the judgment of the trial court denying his
motion for an order that the defendant, Lynn Schneider,
reimburse him for mortgage payments he made after
she had failed to make payment as required by the
original judgment dissolving the parties’ marriage. The
plaintiff asserts that the unambiguous language of the
parties’ separation agreement required the defendant
to make all payments after a certain date and that,
after her failure to do so, his payments in place of her
obligation were reimbursable. The plaintiff claims on
appeal that the court abused its discretion when it
denied his request for reimbursement. We agree and
conclude that the court’s denial constituted an improper
modification of the property distribution order. Accord-
ingly, we reverse the judgment of the trial court.
   The following undisputed facts and procedural his-
tory are relevant to our resolution of this appeal. The
parties were married for twenty-three years and had
one child born of the marriage. The marriage was dis-
solved on January 3, 2007. Incorporated into the dissolu-
tion judgment was a separation agreement, entered into
by the parties and approved by the court. Under the
plain terms of the agreement, the plaintiff would reside
in the marital home and the defendant, in lieu of child
support, would be responsible for one half of the home’s
holding costs1 until the occurrence of one of two events:
(1) the home’s sale, or (2) the plaintiff’s first court-
ordered payment of $10,050 toward their child’s college
expenses. Once either event occurred, the defendant
would become fully responsible for paying the holding
costs until the home was sold.2
   For two and one-half years after the dissolution, the
parties adhered to the provisions of the agreement and
equally split the holding costs. They listed the house
for sale in April, 2009. On July 1, 2009, the plaintiff
made his first payment toward their child’s college
tuition. This event triggered paragraph 3.C of the separa-
tion agreement, ending the plaintiff’s duty to contribute
to the holding costs. Nevertheless, the plaintiff and the
defendant each continued to pay one half of the mort-
gage payments for another two and one-half years until
the home’s eventual sale on February 8, 2012. As a
result, the plaintiff paid an additional $51,331.96 beyond
what the dissolution judgment required. The defendant
concedes that, during this time, she did not pay the
entirety of the holding costs and that the plaintiff contin-
ued to contribute toward one half of the payments due.3
  Although it is undisputed that the defendant failed
to pay the entirety of the holding costs as obligated by
the agreement, the parties dispute the characterization
of the plaintiff’s payments. The plaintiff, in his initial
motion seeking reimbursement, characterized his pay-
ments as a loan, which he provided in order to avoid
foreclosure of the property. He testified that he and the
defendant had reached an informal agreement whereby
the defendant would repay him when the property was
sold. On appeal, the defendant characterizes the plain-
tiff’s payments as voluntary, and, as a result, she argues
that she is under no legal obligation to repay him. In
addition, she asserts that the agreement required her
to pay the bank, not repay the plaintiff when he paid
the bank her share, and, therefore, the court lacked
authority to order her to repay the plaintiff.
   In its memorandum of decision, the court found that
‘‘despite having no legal obligation to do so after [July
1, 2009], the plaintiff continued to make said payments
on the property from July, 2009 through January, 2012.’’
The court, however, denied the plaintiff’s motion on
the basis that it did not find the plaintiff’s testimony
credible, that the defendant never testified whether
there was an informal agreement, and that as a result,
the plaintiff had failed to meet his burden of proof.4
Subsequently, the court denied the plaintiff’s motion to
reargue, and this appeal followed.
  On appeal, the plaintiff argues that the separation
agreement unambiguously required the defendant to
repay him the $51,331.96. He therefore maintains that by
denying the motion for order, the court impermissibly
modified the dissolution judgment and consequently
abused its discretion. We agree.
   We begin by setting forth the standard governing our
review of the court’s denial of the plaintiff’s motion for
order. ‘‘[C]ourts have no inherent power to transfer
property from one spouse to another; instead, that
power must rest upon an enabling statute. . . . The
court’s authority to transfer property appurtenant to a
dissolution proceeding rests on [General Statutes]
§ 46b-81. . . . Accordingly, the court’s authority to
divide the personal property of the parties, pursuant to
§ 46b-81, must be exercised, if at all, at the time that it
renders judgment dissolving the marriage. . . . A
court, therefore, does not have the authority to modify
the division of property once the dissolution becomes
final. . . . Although the court does not have the author-
ity to modify a property assignment, a court . . . does
have the authority to issue postjudgment orders effectu-
ating its judgment.’’ (Citations omitted; emphasis
added; internal quotation marks omitted.) Stechel v.
Foster, 125 Conn. App. 441, 446–47, 8 A.3d 545 (2010),
cert. denied, 300 Conn. 904, 12 A.3d 572 (2011).
  ‘‘A modification is [a] change; an alteration or amend-
ment which introduces new elements into the details,
or cancels some of them, but leaves the general purpose
and effect of the subject-matter intact. . . . [W]hen
determining whether the new order is a modification,
we examine the practical effect of the ruling on the
original order.’’ (Citation omitted; internal quotation
marks omitted.) Santoro v. Santoro, 70 Conn. App. 212,
217, 797 A.2d 592 (2002).
  ‘‘In contrast, an order effectuating an existing judg-
ment allows the court to protect the integrity of its
original ruling by ensuring the parties’ timely compli-
ance therewith.’’ (Internal quotation marks omitted.)
Perry v. Perry, 156 Conn. App. 587, 595, 113 A.3d 132
(2015). ‘‘[W]e have recognized that it is within the equi-
table powers of the trial court to fashion whatever
orders [are] required to protect the integrity of [its origi-
nal] judgment.’’ (Internal quotation marks omitted.)
Buehler v. Buehler, 138 Conn. App. 63, 76, 50 A.3d
372 (2012).
   ‘‘In order to determine the practical effect of the
court’s order on the original judgment, we must exam-
ine the terms of the original judgment as well as the
subsequent order. [T]he construction of [an order or]
judgment is a question of law for the court . . . [and]
our review . . . is plenary. As a general rule, [orders
and] judgments are to be construed in the same fashion
as other written instruments. . . . The determinative
factor is the intention of the court as gathered from all
parts of the [order or] judgment. . . . The interpreta-
tion of [an order or] judgment may involve the circum-
stances surrounding [its] making. . . . Effect must be
given to that which is clearly implied as well as to that
which is expressed. . . . The [order or] judgment
should admit of a consistent construction as a whole.’’
(Internal quotation marks omitted.) Stechel v. Foster,
supra, 125 Conn. App. 447–48.
   In the present case, it is undisputed that the separa-
tion agreement ordered the defendant to pay 100 per-
cent of the holding costs, including the mortgage
payments, from July 1, 2009, until the property was sold
on February 8, 2012. Specifically, paragraph 3.C of the
separation agreement states that the defendant ‘‘shall
be responsible for . . . the full amount of said pay-
ments’’ after the plaintiff’s first tuition payment on July
1, 2009. (Emphasis added.) Accordingly, when the
defendant failed to make payment, she violated the
court’s order. See Culver v. Culver, 127 Conn. App. 236,
242, 17 A.3d 1048, cert. denied, 301 Conn. 929, 23 A.3d
724 (2011) (‘‘general rule is that a court order must
be followed until it has been modified or successfully
challenged’’ [internal quotation marks omitted]).
   Furthermore, the agreement provided that, upon the
sale of the property, the net proceeds would be distrib-
uted accordingly: (1) the plaintiff would receive the
first $300,000, (2) the defendant would receive the next
$700,000, and (4) any remaining proceeds would be split
evenly between the parties. When the home was sold,
the net proceeds amounted to less than $1 million, with
the plaintiff receiving $300,000 and the defendant
receiving the balance of $481,074.5 From July 1, 2009,
when the plaintiff’s obligation to pay terminated, until
the February, 2012, when the property was sold, the
plaintiff made additional payments totaling $51,331.96
in satisfaction of the defendant’s obligation. The plain-
tiff requested reimbursement of that amount, which
was denied by the court. The court’s denial, when con-
sidered together with the distribution of the proceeds
from the sale of the home, resulted in a windfall to the
defendant, who was able to avoid paying one half of
the holding costs for several years while still receiving
the benefit of those payments when she received the
sale proceeds. See Clark v. Clark, 150 Conn. App. 551,
572, 91 A.3d 944 (2014) (‘‘[o]n review, we look to the
substance of the relief sought by the motion and the
practical effect of the trial court’s responsive ruling’’
[internal quotation marks omitted]).
   We conclude that the practical result of the court’s
determination was an additional transfer of property
from the plaintiff to the defendant, and, as a result, it
constituted an improper modification of the original
judgment. Stated differently, in light of the postjudg-
ment actions of the parties, it was necessary to reim-
burse the plaintiff in order to effectuate and preserve
the original judgment. ‘‘It is within the equitable powers
of the trial court to fashion whatever orders [are]
required to protect the integrity of [its original] judg-
ment.’’ (Internal quotation marks omitted.) Clement v.
Clement, 34 Conn. App. 641, 646, 643 A.2d 874 (1994).
In Clement, the plaintiff was required under the dissolu-
tion judgment to pay the mortgage on the defendant’s
home. Id., 643. When he failed to do so, the home was
foreclosed upon and the mortgage was extinguished.
Id. In order to effectuate the original judgment, the
court ordered the plaintiff to pay the defendant $29,500.
Id., 644. In affirming judgment, this court concluded
that in order to ‘‘preserve the original judgment’s integ-
rity, the trial court required the plaintiff to pay the
defendant the value of the loss caused by the plaintiff’s
failure to comply with its judgment.’’ Id., 646. Similar
to Clement, the plaintiff in the present case sought the
value of the loss caused by the defendant’s failure to
comply with her obligations under the dissolution judg-
ment. Such a determination is within the equitable pow-
ers of the court, which is to be given broad deference
on review; reversal is appropriate, however, when ‘‘it
appears that the trial court’s decision is unreasonable
or creates an injustice.’’ (Internal quotation marks omit-
ted.) Croall v. Kohler, 106 Conn. App. 788, 791, 943 A.2d
1112 (2008). Accordingly, we conclude that the court’s
denial of the plaintiff’s motion for order was unreason-
able and, therefore, an abuse of its discretion.
  Moreover, we reject the defendant’s claim that the
plaintiff could only seek the relief sought by filing a
motion for contempt. ‘‘[T]he trial court’s continuing
jurisdiction to effectuate its prior judgments . . . is
grounded in its inherent powers, and is not limited to
cases wherein the noncompliant party is in contempt
. . . .’’ (Internal quotation marks omitted.) Rozbicki v.
Gisselbrecht, 152 Conn. App. 840, 847, 100 A.3d 909
(2014). ‘‘[E]ven in the absence of a finding of contempt,
a trial court has broad discretion to make whole any
party who has suffered as a result of another party’s
failure to comply with a court order.’’ Nelson v. Nelson,
13 Conn. App. 355, 367, 536 A.2d 985 (1988). The court
retains the power to ensure compliance with the origi-
nal judgment and can fashion orders to preserve the
integrity of that judgment.
  The judgment is reversed and the case is remanded
for further proceedings consistent with this opinion.
      In this opinion the other judges concurred.
  1
     The holding costs comprised mortgage payments, real estate taxes, and
homeowner’s insurance.
   2
     Paragraph 3.C of the separation agreement provides: ‘‘In lieu of child
support paid from the Husband to the Wife, the Husband shall pay one half
of the current mortgage, one half of the real estate taxes, and one half of
the homeowner’s insurance until the former marital residence located at
160 Olmstead Hill Road, Wilton, CT is sold as set forth in this Agreement
at Article V, or until the Husband begins making payments pursuant to
Article 4 hereof [concerning college expenses], whichever first occurs. The
Wife shall be responsible for the other one half of the payments of said
items, and the full amount of said payments once the Husband’s obligation
for one half of those payments terminates. If during the time the Husband is
responsible for one half of the mortgage, real estate taxes, and homeowner’s
insurance payments, the Wife is unable to pay her one half of said payments,
the Husband shall, to the extent he is financially able, pay the Wife’s one
half as a loan to her. The Wife shall repay the Husband as soon as she is
financially able, and in no event later than when the marital residence is
sold or the Husband’s interest therein is purchased by the Wife.’’
   3
     The following colloquy occurred during argument on the motion for
order:
   ‘‘[The Plaintiff’s Counsel]: So, Mrs. Schneider, effectively beginning July
1, 2009, [the plaintiff] was no longer required to pay . . . half of the mort-
gage, correct?
   [The Defendant]: He was no longer required, no.
   ‘‘[The Plaintiff’s Counsel]: And after that date did he continue paying?
   ‘‘[The Defendant]: Yes.’’
   4
     The court found that the plaintiff made the payments without any obliga-
tion to do so. The court, however, found not credible the plaintiff’s testimony
regarding an informal agreement between the parties that the payments
would serve as a loan to the defendant and would be paid back when the
house was sold. Although ‘‘ ‘[w]e do not retry the facts or evaluate the
credibility of witnesses’ ’’; Brown v. Brown, 148 Conn. App. 13, 20, 84 A.3d
905, cert. denied, 311 Conn. 933, 88 A.3d 549 (2014); it is irrelevant to our
decision whether an informal agreement existed between the parties. What
is relevant is that the defendant failed to meet her obligation under the
dissolution judgment, that the plaintiff was burdened with an additional
obligation, and that, absent an order by the court, the spirit of the original
dissolution judgment could not be preserved.
   5
     A balance of $7100.54 was held in escrow.